DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 28-30, 156, 158-160, 163, 165-166, 169-177 are currently pending and under exam.
	Claim 177 is newly added.
Claims 1-27, 31-155, 157, 161-162, 164, 167, and 168 have been cancelled.



Claim Interpretation 
Claim 156, as amended, recites, “a system for classifying test data, the test data comprising a plurality of biomarker measures of each of a set of biomarkers, the system comprising:
(i) electronic storage means comprising an electronic representation of a classifier selected from Random Forest, AdaBoost, or an ensemble thereof, said classifier trained using an electronically stored set of training data vectors…
(ii) at least one processor coupled to said electronic storage means comprising the electronic representation of a classifier, the processor configured to receive test data comprising a plurality of biomarker measures…wherein the biomarker measures are proportional to the concentration levels of the respective biomarkers in a physiological sample of the respective human; evaluate the test data using the electronic representation of the classifier, wherein each classifier comprises one or more classification and regression trees (CARTS) and the evaluation comprises generating a set of predictions using the CARTs and based on test data and classifying the physiological sample as likely for the presence or development of NSCLC based on the set of predictions and output a classification of the likelihood of NSCLC in the human subject based on the evaluation…wherein the set of biomarkers comprises NSE, CXCL9, CEA, CYFRA-21-1 and at least nine (9) biomarkers selected from the group consisting of IL-8, MMP-9…and PDFG-AB/BB.
The system claims herein are interpreted to include components including an electronic storage means that includes a classifier and at least one processor that receives test data and evaluates test data using a representation of the classifier and output a likelihood of NSCLC based on evaluation. The contents of the storage means include that of a classifier that has been stores said classifier and then uses it to evaluate NSCLC.   Thus the “evaluating” step is further interpreted to be limited to evaluating the test data using a classifier, wherein the “classifier” is further defined to include certain characteristics, i.e. CARTs and evaluation includes generation of predictions and classifying likelihoods.  There are no steps that delimit the operation of the “use” of the classifier in an evaluation of the test data.  Rather, the claim step limits the classifier itself and not it’s use, which bears no patentable weight on the “evaluating” of the test data herein.  Given the claim language, one is not apprised of the scope of said evaluation and thus any evaluation using a stored classifier meets the limitations as claimed herein.  It is suggested that the steps are amended to include active recitation of a system  that actively classifies and actively trains using training vectors, if said limitations are going to be interpreted as limiting herein.  Applicant will kindly refer to discussion with respect to nonfunctional descriptive material in the MPEP at 2111.05 (I.-III.).  
Claim 156 is further interpreted to include that the biomarkers comprise NSE, CXCL9, CEA, CYFRA-21-1 plus  at least nine (9) biomarkers, chosen from the set of biomarkers.  As such, each of NSE, CXCL9, CEA, and CYFRA-21-1 must be included in addition to at least nine from the remainder of the list.  Said claim has been amended from the previous claim set.
Claim 160 requires the specific biomarkers as listed and any others, as interpreted by the use of “comprising” in the claim.  Said claim has been amended from the previous version of the claims.

Claim 169 requires that the set of biomarkers contains no more than 50 biomarkers (although it is unclear which 50 would be intended, as claim 156 recites only a set of 21 total biomarkers; see 112(b) rejection).  
Claim 170 requires that the set of biomarkers contains no more than 35 biomarkers (although it is unclear which 35 would be intended, as claim 156 recites only a set of 21 total biomarkers; see 112(b) rejection).  
	Claims 173 is amended to recite, “wherein the set of biomarkers comprise at least one biomarker selected from the group consisting of sTNFRII and PDFG-AB/BB
Claims 174 is amended to recite, “wherein the set of biomarkers comprises sTNFRII and PDFG-AB/BB.  
With respect to 173 and 174, the claim refers to “the set” and is interpreted herein as a replacement for the “set” claimed in 156 that comprises NSE, CXCL9, CEA, CYFRA-21-1 such as the claims are limited to the set of biomarkers comprises (at least one of; or both) sTNFRII and PDFG-AB/BB and at least (9) biomarkers selected from the group consisting of IL-8…SAA and wherein the list does NOT include NSE,. CXCL9, CEA. CYRA-21-1.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-30, 156, 158-160, 163, 165-166, 169-177 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more.  The instant rejection is maintained from the previous Office Action with any newly recited portions necessitated by claim amendments herein.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update on Subject Matter Eligibility, (hereinafter the “Guidance”) articulate the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter.
(2A) Prong One:  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
        Prong Two:  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application; and
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a system and method of using the system for classifying test data, therefore the answer is "yes".  
correlation of biomarkers to the presence or absence of disease (NSCLC) and therefore the claims are directed to the judicial exception that is a natural principle (correlation of biomarker to disease).  
Secondly, the claims steps are also directed to mental evaluation (abstract idea), i.e. steps directed to “evaluate the test data using the electronic representation of the classifier” and steps of “classification of the likelihood” based on the evaluation.  Claim 163 further recites, “evaluating the test data” (claim 163- method of using the system).  Nothing in the claim step beyond making an “evaluation” is claimed and therefore, under the BRI, one can make an evaluation mentally, by looking at data.  Other steps directed to “output classification of the likelihood” are mathematical abstract operations of calculation of a statistical likelihood, as indicated in the Specification at paragraph [0006] which calculates a maximization likelihood (claim 156).  
Under 2A, Prong Two, the claims are further evaluated, i.e. do the claims as a whole integrate the recite judicial exceptions into a practical application of the exceptions.  In the instant claim set, the judicial exceptions are not integrated into a practical application because the claims do not include recitation of additional elements that integrate the natural principle or abstract idea into a practical application. The additional elements are identified in the instant claims as follows:  
Claim 156:
(a) An electronic storage means that comprises a representation of a classifier.  Said recitation include no more than generically recited computer storage; and   

(c) Steps recites at (ii) directed to “receive test data comprising a plurality of biomarker measures…wherein the biomarker measures are proportional to the concentration levels of the respective biomarkers in a physiological sample…wherein the set of biomarkers comprises NSE, CXCL9, CYFRA-21-1 and at least nine (9) biomarkers…
Claim 163:
(a) obtaining a physiological sample from a subject
(b) measuring in the sample a set of at least thirteen biomarkers…
Steps of obtaining and measuring biomarker data are extra-solution activity steps that are akin to data gathering steps and do not provide for integration of a practical application of the judicial exception the claim.  
Because the claims fail under (2A), Prong Two, the claims are further evaluated under (2B).  Under 2B, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with regard to integration of the recited abstract ideas and natural phenomenon into practical application, the additional elements herein amount to no more than generic computer elements and steps of obtaining data, which do not provide an inventive concept.  With respect to generic operations of recited computer elements, for example, the court in DDR Holdings (Fed. Cir. 2014) provided that generic computer elements which serve merely to provide a computer as a tool are not patent eligible.  The memory, display, processor, system, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a DDR Holdings, that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis and the physical nature of the computer components herein do not affect the instant analysis .  See MPEP at 2106.05(I), including explanations from the judicial decision in Alice Corp Pty. Ltd. v. CLS Bank Int’l., 573 US 208, 224-26 (2014).
In addition, with respect to steps of data gathering, that include obtaining data and measuring data, said techniques are known in the art, as described in the prior art cited to Michalek et al (previously cited) and thus evidencing the routine and conventional nature of said steps.   In addition the instant Specification provides evidence to said fact at, for example [091].  In other words, Applicant has not invented a new method for “obtaining” or “measuring” biomarker data.
In light of the above considerations the claims are non-statutory.

Response to Applicant’s Arguments
	1.  Applicant states that the system of claim 156 is directed to a specific configuration.  Applicant further includes that the experimental data in the Specification confirms that high specificity and sensitivity of Applicant’s CART-based system for classifying test subjects using a set of biomarkers and are found to represent high sensitivity and selectivity for NSCLC.
It is respectfully submitted that this line of argument is not persuasive.  As stated in previous Office Actions and above, the instant claims do not include recitations whereby the steps claimed “in addition” provide for any integration of the judicial exceptions.  As such, the 

Claim Rejections - 35 USC § 102
	The outstanding rejection under 35 USC 102(a)(1) is hereby withdrawn in view of the claim amendments specifically including the biomarkers NSE, CXCL9, CEA and CYFRA-21-1 as required in the set of biomarkers in claim 156 and 163.  Further with respect to the dependent claims, the prior art does not teach or fairly suggest the biomarkers including sTNFRII and/or PDFG-AB/BB.


Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631